DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 15/608,530 filed on May 30, 2017 in which claims 1-20 are presented for examination.
Status of Claims

Claims 1, 3-17, 19-23 are allowed, of which claims 1, 9 and 17 are in independent form.  

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Claims 1, 3-17, and 19-23 are allowed.
The closest prior art of records, e.g., Junkin et al. (US 8,176,518 B1) teaches a segment or subevent may be a portion of a single sports event; [Abstract]. This is similar to the Applicant’s invention because of analyzing video contents; [Abstract]). 
However, Junkin does not explicitly disclose “…wherein the subevent portions of the video are more granular than a scene of the video.” 
While the applicants’ invention disclose “wherein the subevent portions of the video are more granular than a scene of the video; streaming the video to a client device in a first stream; determining which subevent portion of the video is being streamed; selecting a subset of the enhanced metadata that corresponds to the subevent portion of the video being streamed resulting in a selected subset; and 
Search for prior art on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1 9 and 17. 
	The dependent claims depending upon claims 1, 9 and 17 are also distinct from the prior art for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        1/25/2021